      Case 2:20-cv-01815-KJM-DB Document 3 Filed 11/23/20 Page 1 of 5


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MOODY WOODROW TANKSLEY,                          No. 2:20-cv-1815 KJM DB PS
12                        Plaintiff,
13            v.                                       ORDER
14    JASON INMAN, et al.,
15                        Defendants.
16

17           Plaintiff Moody Woodrow Tanksley is proceeding in this action pro se. This matter was

18   referred to the undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1).

19   Pending before the court are plaintiff’s complaint and motion to proceed in forma pauperis

20   pursuant to 28 U.S.C. § 1915. (ECF Nos. 1 & 2.) Therein, plaintiff complains about the towing

21   of plaintiff’s vehicle.

22           The court is required to screen complaints brought by parties proceeding in forma

23   pauperis. See 28 U.S.C. § 1915(e)(2); see also Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir.

24   2000) (en banc). Here, plaintiff’s complaint is deficient. Accordingly, for the reasons stated

25   below, plaintiff’s complaint will be dismissed with leave to amend.

26   I.      Plaintiff’s Application to Proceed In Forma Pauperis

27           Plaintiff’s in forma pauperis application makes the financial showing required by 28

28   U.S.C. § 1915(a)(1). However, a determination that a plaintiff qualifies financially for in forma
                                                       1
       Case 2:20-cv-01815-KJM-DB Document 3 Filed 11/23/20 Page 2 of 5


 1   pauperis status does not complete the inquiry required by the statute. “‘A district court may deny
 2   leave to proceed in forma pauperis at the outset if it appears from the face of the proposed
 3   complaint that the action is frivolous or without merit.’” Minetti v. Port of Seattle, 152 F.3d
 4   1113, 1115 (9th Cir. 1998) (quoting Tripati v. First Nat. Bank & Trust, 821 F.2d 1368, 1370 (9th
 5   Cir. 1987)); see also McGee v. Department of Child Support Services, 584 Fed. Appx. 638 (9th
 6   Cir. 2014) (“the district court did not abuse its discretion by denying McGee’s request to proceed
 7   IFP because it appears from the face of the amended complaint that McGee’s action is frivolous
 8   or without merit”); Smart v. Heinze, 347 F.2d 114, 116 (9th Cir. 1965) (“It is the duty of the
 9   District Court to examine any application for leave to proceed in forma pauperis to determine
10   whether the proposed proceeding has merit and if it appears that the proceeding is without merit,
11   the court is bound to deny a motion seeking leave to proceed in forma pauperis.”).
12          Moreover, the court must dismiss an in forma pauperis case at any time if the allegation of
13   poverty is found to be untrue or if it is determined that the action is frivolous or malicious, fails to
14   state a claim on which relief may be granted, or seeks monetary relief against an immune
15   defendant. See 28 U.S.C. § 1915(e)(2). A complaint is legally frivolous when it lacks an
16   arguable basis in law or in fact. Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v.
17   Murphy, 745 F.2d 1221, 1227-28 (9th Cir. 1984). Under this standard, a court must dismiss a
18   complaint as frivolous where it is based on an indisputably meritless legal theory or where the
19   factual contentions are clearly baseless. Neitzke, 490 U.S. at 327; 28 U.S.C. § 1915(e).
20          To state a claim on which relief may be granted, the plaintiff must allege “enough facts to
21   state a claim to relief that is plausible on its face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,
22   570 (2007). In considering whether a complaint states a cognizable claim, the court accepts as
23   true the material allegations in the complaint and construes the allegations in the light most
24   favorable to the plaintiff. Hishon v. King & Spalding, 467 U.S. 69, 73 (1984); Hosp. Bldg. Co. v.
25   Trustees of Rex Hosp., 425 U.S. 738, 740 (1976); Love v. United States, 915 F.2d 1242, 1245
26   (9th Cir. 1989). Pro se pleadings are held to a less stringent standard than those drafted by
27   lawyers. Haines v. Kerner, 404 U.S. 519, 520 (1972). However, the court need not accept as true
28   ////
                                                         2
      Case 2:20-cv-01815-KJM-DB Document 3 Filed 11/23/20 Page 3 of 5


 1   conclusory allegations, unreasonable inferences, or unwarranted deductions of fact. Western
 2   Mining Council v. Watt, 643 F.2d 618, 624 (9th Cir. 1981).
 3           The minimum requirements for a civil complaint in federal court are as follows:
 4                   A pleading which sets forth a claim for relief . . . shall contain (1) a
                     short and plain statement of the grounds upon which the court’s
 5                   jurisdiction depends . . . , (2) a short and plain statement of the claim
                     showing that the pleader is entitled to relief, and (3) a demand for
 6                   judgment for the relief the pleader seeks.
 7   Fed. R. Civ. P. 8(a).
 8   II.     Plaintiff’s Complaint
 9           Here, plaintiff’s complaint fails to contain a short and plain statement of a claim showing
10   that plaintiff is entitled to relief. In this regard, the complaint alleges that in April of 2020,
11   plaintiff was sleeping inside a truck that was parked and inoperable in front of plaintiff’s
12   nephew’s home. (Id. at 3.) Plaintiff “came back to my car” to discover it had been towed. (Id.)
13   Ultimately the vehicle was sold. (Id.)
14           Plaintiff, however, does not identify a claim, allege the elements of that claim, or identify
15   which defendant the claim is asserted against. Although the Federal Rules of Civil Procedure
16   adopt a flexible pleading policy, a complaint must give the defendant fair notice of the plaintiff’s
17   claims and must allege facts that state the elements of each claim plainly and succinctly. Fed. R.
18   Civ. P. 8(a)(2); Jones v. Community Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). “A
19   pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of cause of
20   action will not do.’ Nor does a complaint suffice if it tenders ‘naked assertions’ devoid of
21   ‘further factual enhancements.’” Ashcroft v. Iqbal, 556 U.S.662, 678 (2009) (quoting Twombly,
22   550 U.S. at 555, 557). A plaintiff must allege with at least some degree of particularity overt acts
23   which the defendants engaged in that support the plaintiff’s claims. Jones, 733 F.2d at 649.
24           Moreover, plaintiff is advised that the Fourth Amendment allows for the impoundment of
25   a vehicle “under the community caretaking doctrine if the driver's violation of a vehicle
26   regulation prevents the driver from lawfully operating the vehicle, and also if it is necessary to
27   remove the vehicle from an exposed or public location.” Miranda v. City of Cornelius, 429 F.3d
28   858, 865 (9th Cir.2005). “The authority of police to seize and remove from the streets vehicles
                                                          3
      Case 2:20-cv-01815-KJM-DB Document 3 Filed 11/23/20 Page 4 of 5


 1   impeding traffic or threatening public safety and convenience is beyond challenge.” South
 2   Dakota v. Opperman, 428 U.S. 364, 369 (1976); see also Ramirez v. City of Buena Park, 560
 3   F.3d 1012, 1025 (9th Cir. 2009) ( “[t]he community caretaking doctrine . . . allows police officers
 4   to impound vehicles that jeopardize public safety and the efficient movement of vehicular
 5   traffic.”).
 6   II.       Leave to Amend
 7             For the reasons stated above, plaintiff’s complaint must be dismissed. The undersigned
 8   has carefully considered whether plaintiff may amend the complaint to state a claim upon which
 9   relief can be granted. “Valid reasons for denying leave to amend include undue delay, bad faith,
10   prejudice, and futility.” California Architectural Bldg. Prod. v. Franciscan Ceramics, 818 F.2d
11   1466, 1472 (9th Cir. 1988); see also Klamath-Lake Pharm. Ass’n v. Klamath Med. Serv. Bureau,
12   701 F.2d 1276, 1293 (9th Cir. 1983) (holding that while leave to amend shall be freely given, the
13   court does not have to allow futile amendments).
14             However, when evaluating the failure to state a claim, the complaint of a pro se plaintiff
15   may be dismissed “only where ‘it appears beyond doubt that the plaintiff can prove no set of facts
16   in support of his claim which would entitle him to relief.’” Franklin v. Murphy, 745 F.2d 1221,
17   1228 (9th Cir. 1984) (quoting Haines v. Kerner, 404 U.S. 519, 521 (1972)); see also Weilburg v.
18   Shapiro, 488 F.3d 1202, 1205 (9th Cir. 2007) (“Dismissal of a pro se complaint without leave to
19   amend is proper only if it is absolutely clear that the deficiencies of the complaint could not be
20   cured by amendment.”) (quoting Schucker v. Rockwood, 846 F.2d 1202, 1203-04 (9th Cir.
21   1988)).
22             Here, the undersigned cannot yet say that it appears beyond doubt that leave to amend
23   would be futile. Plaintiff’s complaint will therefore be dismissed, and plaintiff will be granted
24   leave to file an amended complaint. Plaintiff is cautioned, however, that if plaintiff elects to file
25   an amended complaint “the tenet that a court must accept as true all of the allegations contained
26   in a complaint is inapplicable to legal conclusions. Threadbare recitals of the elements of a cause
27   of action, supported by mere conclusory statements, do not suffice.” Ashcroft, 556 U.S. at 678.
28   “While legal conclusions can provide the complaint’s framework, they must be supported by
                                                         4
         Case 2:20-cv-01815-KJM-DB Document 3 Filed 11/23/20 Page 5 of 5


 1   factual allegations.” Id. at 679. Those facts must be sufficient to push the claims “across the line
 2   from conceivable to plausible[.]” Id. at 680 (quoting Twombly, 550 U.S. at 557).
 3           Plaintiff is also reminded that the court cannot refer to a prior pleading in order to make an
 4   amended complaint complete. Local Rule 220 requires that any amended complaint be complete
 5   in itself without reference to prior pleadings. The amended complaint will supersede the original
 6   complaint. See Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967). Thus, in an amended complaint,
 7   just as if it were the initial complaint filed in the case, each defendant must be listed in the caption
 8   and identified in the body of the complaint, and each claim and the involvement of each
 9   defendant must be sufficiently alleged. Any amended complaint which plaintiff may elect to file
10   must also include concise but complete factual allegations describing the conduct and events
11   which underlie plaintiff’s claims.
12                                              CONCLUSION
13           Accordingly, IT IS HEREBY ORDERED that:
14           1. The complaint filed September 9, 2020 (ECF No. 1) is dismissed with leave to
15   amend. 1
16           2. Within twenty-eight days from the date of this order, an amended complaint shall be
17   filed that cures the defects noted in this order and complies with the Federal Rules of Civil
18   Procedure and the Local Rules of Practice. 2 The amended complaint must bear the case number
19   assigned to this action and must be titled “Amended Complaint.”
20           3. Failure to comply with this order in a timely manner may result in a recommendation
21   that this action be dismissed.
22   DATED: November 20, 2020                               /s/ DEBORAH BARNES
                                                            UNITED STATES MAGISTRATE JUDGE
23

24

25
     1
26    Plaintiff need not file another application to proceed in forma pauperis at this time unless
     plaintiff’s financial condition has improved since the last such application was submitted.
27
     2
      Alternatively, if plaintiff no longer wishes to pursue this action plaintiff may file a notice of
28   voluntary dismissal of this action pursuant to Rule 41 of the Federal Rules of Civil Procedure.
                                                        5
